Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 25 October 2021, is acknowledged.  Claims 1, 3, 4, 8, 9, 13 – 15, 17, 18, and 45 are amended therein.  Claims 2, 5 – 7, 11, 12, and 16 are cancelled.  Claims 13 – 15, 22 – 28, 32, 33, 36, 37, 39 – 41, and 43 - 45 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3, 4, 8, 9, 17, 18, and 46 – 54 are available for active consideration.
Claim Issues
The Examiner notes that the claim set provided with Applicants’ Amendment file 25 October 2021 does not comply with the requirements of 37 C.F.R § 1.21(c), which rule specifies that any claim listing filed with an Amendment must indicate “the status of every claim . . . after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”  In the Action of 23 June 2021, claims 13 – 15 were withdrawn from consideration as being directed to a non-elected invention on the basis of the elected species of soy lecithin from the genus of emulsifier. However, the most recent claim set provided by Applicants indicates that these claims are amended, but fails to indicate that these claims are also withdrawn from consideration.  Appropriate correction is required.  

REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 23 June 2021 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b) that is applicable to the below rejection:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 48 – 51, 53, and 54 are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The enumerated claims recite limitations directed to individual components of the formulations of the invention, wherein numerous components are identified on the basis of trademark designations, such as “LabrasolTM” (see claim 3).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. §112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain because the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used solely to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark See MPEP § 2173.05(u).  In the present case, components of the formulations of the invention are identified solely on the basis of trademarks/trade names designations and, accordingly, the identification/description is indefinite.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective 
Claims 1, 3, 4, 8, 9, 17, 46 - 51, 53, and 54 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2017/0280740 A1 to Goldstein, J., et al., claiming priority to 30 March 2016 (“Goldstein ‘740”), in view of US 2018/0042845 A1 to Sinai, A., et al., identified on the Information Disclosure Statement (IDS) filed 16 March 2020, cite no. 23 (USPAT) (“Sinai ‘845”), as evidenced by American Lecithin, retrieved from the Internet at http://www.american-lecithin.com/TDS/TDS_ALCOLEC_GRAN_F100_FF100_DATA_SHEET.PDF on 25 January 2022 (“Alcolec F100”), Maisine CC, retrieved from the Internet at https://www.gattefosse.com-/pharmaceuticals-products/maisine-cc on 25 January 2022 (“Maisine CC”), and ,  and Polysorbate 80, retrieved from the Internet at https://en.wikipedia.org/wiki/-Polysorbate_80, on 26 January 2022 (“Polysorbate 80”).
The Invention As Claimed 
	Applicants claim a liquid formulation comprising a cannabinoid, a carrier oil, an emulsifier, and a glycerin-based carrier surfactant, wherein the carrier oil and the cannabinoid are at a ratio between 10:1 and 1:10 by weight, wherein the carrier oil comprises a medium-chain triglyceride, a long-chain triglyceride, a monoglyceride, or any combination thereof, wherein the monoglyceride is glyceryl monolinoleate, wherein the cannabinoid is THC, wherein the emulsifier comprises soy lecithin, wherein the glycerin-based carrier surfactant is glyceryl monolinoleate, and wherein the carrier oil comprises a medium-chain triglyceride, a long-chain triglyceride, a monoglyceride, coconut oil, corn oil, canola oil, olive oil, avocado oil, vegetable oil, flaxseed oil, TM 80, or any combination thereof.
The Teachings of the Cited Art 
	Goldstein ‘740 discloses compositions comprising a cannabinoid, a surfactant, and a carrier oil (see ¶¶[0009] – [0012]), wherein the cannabinoid is tetrahydrocannabinol (THC) (see ¶¶[0014] – [0015]), wherein the surfactant is lecithin and or polysorbate 80 (see ¶[0017]), wherein the carrier oil comprises medium chain triglycerides (MCT’s), coconut oil, palm oil, palm kernel oil, hemp oil, caproic acid or caprylic acid (see ¶[0020]),  wherein the compositions further include a sugar alcohol (see ¶[0022]), such as glycerol (see ¶¶[0023] – [0024]), wherein, in a specific embodiment, a composition comprises THC, glycerin, glycerol monostearate, and coconut oil (see ¶¶[0040] – [0046]), and wherein, in specific embodiments, the compositions comprise 4 parts carrier oil and 1 part cannabinoid (see ¶[0075]).  The reference does not disclose compositions wherein the lecithin is soy lecithin, or wherein the monoglyceride is glyceryl monolinoleate.  The teachings of Sinai ‘845 remedy those deficiencies.
Sinai ‘845 discloses emulsion compositions comprising THC (see ¶[0002]; see also ¶[0001]), wherein the compositions comprise an oily phase and a water phase in a ratio of about 20% to about 80%, respectively (see ¶[0029]), wherein the oily phase comprises phospholipids (see ¶[0030]), wherein the compositions further comprise glycerol and a surfactant (see ¶[0031]), wherein the surfactant is a phospholipid (see ¶[0032]; see also ¶[0415], Table 1), wherein the phospholipids comprise soy phospholipids (see ¶[0033]), wherein the oily phase comprises glyceryl monolinoleate [carrier oil] (see ¶[0048]; see also ¶[0333]), wherein said composition see ¶[0086]), wherein the lipophilic solvent or suspension carrier comprises medium-chain triglycerides or medium-chain partial glycerides (see ¶[0087]), and wherein the compositions further comprise co-surfactants, such as glycerol, in the amount of about 1% to about 10% w/v (see ¶[0335]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to compositions comprising a cannabinoid, a surfactant, and a carrier oil, wherein the cannabinoid is tetrahydrocannabinol (THC), wherein the surfactant is lecithin, or a monoglyceride, or polysorbate 80, wherein the carrier oil can comprise coconut oil or palm oil, as well as other vegetable sources of medium-chain triglycerides (MCT’s), wherein the composition comprises THC, glycerol, a monoglyceride, and coconut oil, as taught by Goldstein ‘740, and wherein the compositions are in the form of emulsions with an oily phase comprising soy phospholipids, wherein the oily phase further comprises glyceryl monolinoleate, and wherein the compositions further comprise co-surfactants, such as glycerol, in the amount of about 1% to about 10% w/v, as taught by Sinai ‘845.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Sinai ‘845 to the effect of that formulation of highly lipophilic active ingredients, such as THC, can be achieved more effectively in emulsion dosage forms (see ¶0009]), as well as by the reference’s disclosure of effective lipophilic and emulsifier components for the emulsion dosage forms.
	With respect to claim 48, which claim recites limitations directed to a Markush group of possible lecithin components in the formulations of the invention, the Examiner notes that the components are solely identified on the basis of trademark/trade name designations comprising source of goods, and not the goods themselves.  As evidenced by Alcolec F100, the trademark is used by American Lecithin in association with products comprising “Soybean Lecithin.”  Consequently, the claim is being interpreted to encompass any lecithin formulation comprising soy lecithin, including those disclosed in the cited references (see, for example, Sinai ‘845, ¶[0033]).
	With respect to claim 50, which claim recites a limitation directed to the carrier oil component of the formulations of the invention comprising “MaisineTM,” the Examiner notes that the components are solely identified on the basis of a trademark/trade name designation.  As addressed in the above § 112(b) rejection, trademarks/trade names cannot be used properly to identify any particular material or product, in that a trademark or trade name is used solely to identify a source of goods, and not the goods themselves.  As evidenced by Maisine-cc, the trademark is used by Gattefosse in association with products comprising “GLYCERYL MONOLINOLEATE.”  Consequently, the claim is being interpreted to encompass any product or component comprising glyceryl monolinoleate, including those disclosed in the cited references (see, for example, Sinai ‘845, ¶[0048]).
	With respect to claim 51, which claim recites a limitation directed to the carrier oil component of the formulations of the invention comprising “TweenTM 80,” the Examiner notes that, as addressed above with respect to claims 48 and 50, the component is solely identified on the basis of a trademark/trade name designation.  As evidenced by Polysorbate 80, the component is also known by the brand name “Tween 80.”  The trademark is used by Croda 
Further in this regard, the Examiner notes that claim 51 recites that TweenTM 80 is present in the formulations as the “carrier oil,” while Goldstein ‘740 discloses the use of polysorbate 80 as a surfactant (see ¶[0017]).  It is the Examiner’s position that one of ordinary skill in the art would recognize that many non-active components in pharmaceutical formulations can be present in those formulations to perform a variety of functions, often as determined by the relative loadings of an individual component, and the identities, and loadings, of other components within the formulations.  Consequently, it is the Examiner’s position that the polysorbate 80 surfactant of Goldstein ‘740 would be recognized by one of ordinary skill as being capable of performing the same functions as the “carrier oils” of claim 52.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 3, 4, 8, 9, 17, 46 - 51, 53, and 54 would have been obvious within the meaning of 35 USC § 103.
Claim 18 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Goldstein ‘740, in view of Sinai ‘845, as applied in the above rejection of claims 1, 3, 4, 8, 9, 17, 46 - 51, 53, and 54, and further in view of US 2015/0057342 A1 to Koren, Z., et al., claiming priority to 21 August 2013 (“Koren ‘342”).


The Invention As Claimed 
The invention with respect to claim 1 has been described above.  In addition, Applicants claim a formulation wherein glyceryl monolinoleate is present as an emulsifier between about 60% and about 97% by weight.  
The Teachings of the Cited References 
	The disclosures of Goldstein ‘740 and Sinai ‘845 are relied upon as applied in the above rejection of claims 1, 3, 4, 8, 9, 17, 46 - 51, 53, and 54.  The references do not disclose formulations wherein the glyceryl monolinoleate is present between about 60% and about 97% by weight of the formulation.  The teachings of Koren ‘342 remedy that deficiency.
	Koren ‘342 discloses oral pharmaceutical compositions comprising sustained release formulations of cannabinoids (see Abstract), wherein the cannabinoid can be THC, present in a range of 1 mg to 350 mg in the compositions (see ¶[0013]; see also ¶[0045]), wherein the oil-based compositions also comprise at least one emulsifier, such as monoglycerides, diglycerides, lecithins, or mixtures thereof, present at concentrations in the range of 1 to 99% wgt (see ¶[0014]), wherein the oils in the formulations are independently selected from coconut oil, wheat germ oil, olive oil, sprouted wheat oil, sesame oil, peanut oil, grape seed oil, palm oil, papaya seed oil, or any combinations thereof, in a concentration of about 50% to about 99.9% wgt (see ¶[0016]; see also ¶[0047]), wherein the effective concentrations of THC in the dosage forms are in the range of from 1 to 20% wgt (see ¶[0046]), wherein the compositions include at least one emulsifier, such as a monoglyceride, a diglyceride, beeswax, lecithin, a carrageenan and any mixture thereof, present at a concentration range of 1 to 99% wgt (see also ¶[0048]), and wherein the lecithin emulsifier is a soybean-derived lecithin (see ¶[0060]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions comprising a cannabinoid, a carrier surfactant, a carrier oil, and glyceryl monolinoleate as a glycerin-based carrier surfactant, according to the teachings of Goldstein ‘740 and Sinai ‘845, wherein the carrier oils are present in the compositions at concentrations of about 50% to about 99.9% wgt, as taught by Koren ‘342.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Koren ‘342 illustrating the utility of emulsifiers at loadings of up to 99% wgt in extended release formulations for the delivery of cannabinoids such as THC.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 18 would have been obvious within the meaning of 35 USC § 103.
Claim 52 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Goldstein ‘740, in view of Sinai ‘845, as applied in the above rejection of claims 1, 3, 4, 8, 9, 17, 46 - 51, 53, and 54, and further in view of US 2005/0191343 A1 to Liang, L., claiming priority to 26 November 2003 (“Liang ‘343”).
The Invention As Claimed 
The invention with respect to claim 1 has been described above.  In addition, Applicants claim a formulation wherein the carrier oil comprises Vitamin E TPGS.
The Teachings of the Cited References 
	The disclosures of Goldstein ‘740 and Sinai ‘845 are relied upon as applied in the above rejection of claims 1, 3, 4, 8, 9, 17, 46 - 51, 53, and 54.  The references do not disclose formulations wherein the carrier oil is Vitamin E TPGS.  The teachings of Liang ‘343 remedy those deficiencies.
see Abstract), wherein the formulations comprise one or more surfactants, a continuous phase, a hydrophilic phase and one or more biologically active hydrophobic and/or lipophilic therapeutic compounds (see ¶[0010]), wherein the formulations optionally comprise solubilizers to increase the solubility of the biologically active hydrophobic and/or lipophilic therapeutic compounds in the formulations and/or in water or body fluids (see ¶[0011]), wherein the surfactants comprise monoglycerides or diglycerides (see ¶[0016]; see also ¶[0021]), or Vitamin E TPGS (see ¶[0022]), and wherein, when no other solubilizers are used, the bulk of the surfactants functions as the continuous phase as, as well as the solubilizer, present at amounts of 50 - 99.9% by weight of the formulations (see ¶[0025]; see also ¶[0035]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions comprising a cannabinoid, a surfactant, and a carrier oil, according to the teachings of Goldstein ‘740 and Sinai ‘845, wherein the compositions comprise Vitamin E TPGS as a surfactant/solubilizer, as taught by Liang ‘343.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the utility of such solubilizers, at the disclosed loadings, in formulating compositions, particularly those comprising hydrophobic active ingredients [such as THC].  In this regard, the Examiner notes that claim 52 recites that Vitamin E TPGS is present in the formulations as the “carrier oil,” while Liang ‘343 discloses the use of Vitamin E TPGS as a surfactant or a solubilizer.  It is the Examiner’s position that one of ordinary skill in the art would recognize that many non-active components in pharmaceutical formulations can be present in those formulations to perform a variety of 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 18 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7 – 9, and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4, 9, 13, and 14 of co-pending Application No. 16/651,272 (“the ‘272 application”), in view of Sinai ‘845. 
The instant claims have been described supra. 
Claims 1 – 4, 9, 13, and 14 of the ‘272 application are directed to a formulation comprising at least one cannabis, or cannabis-derived, compound, and a biocompatible liquid, wherein the 
Thus it would have been obvious to prepare THC compositions according to the claims of the ‘272 application, wherein the compositions comprise soy lecithin and glyceryl monolinoleate, as taught by Sinai ‘845.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Sinai ‘845 to the effect that formulations of highly lipophilic active ingredients, such as THC, can be achieved more effectively in emulsion dosage forms, as well as by the reference’s disclosure of effective lipophilic and emulsifier components for those emulsion dosage forms.  Thus, the enumerated claims of the ‘272 application are drawn to an invention that reads upon present claims 1 – 4, 7 – 9, and 11 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned application serial number No. 12/341,406, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection pursuant to 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants arguments filed 25 October 2021 but finds then unpersuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  For example, Applicants argue that “[t]he inventive concept of the presently claimed invention is significantly different than the teachings of Sinai and this difference would require invention to overcome.”  The Examiner respectfully disagrees, largely on the basis that Applicants’ argument places undue emphasis on the admitted deficiencies of the primary reference without appropriate regard for the commonalities among the cited art.  For example, both Goldstein ‘745 and Sinai ‘845 disclose cannabinoid formulations comprising THC, an oily component, and one or more surfactants, which formulations, as specifically disclosed in Sinai ‘845, are in the form of emulsions.  Furthermore, both references disclose a relatively wide range of components that are capable of, as would be recognized by one of ordinary skill in the art, performing overlapping functions, all consistent with the effective formulation and delivery of water-insoluble, oily active ingredients, such as cannabinoids, including THC.  Consequently, it is the Examiner’s position that one of ordinary skill in the relevant art would recognize the value of the specific teachings of the 
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619